Citation Nr: 1817572	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

2.  A preponderance of the evidence is against a finding that tinnitus is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Veteran waived RO readjudication of newly submitted evidence during the June 2016 Board hearing before the undersigned Veterans Law Judge.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a), to include sensorineural hearing loss and tinnitus. 

Under 38 C.F.R. § 3.385(2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claims and service connection is not warranted.

The Veteran's service treatment records (STRs) include his October 1971 enlistment examination, which showed pure-tone threshold values indicative of hearing loss.  In the self-reported medical history section of the enlistment examination, the Veteran denied ear trouble and hearing loss.  At the August 1974 separation examination, the Veteran's pure-tone threshold values were indicative of normal hearing, and no further notes as to hearing or the ears were registered.  The Veteran's STRs were silent for treatment related to the Veteran's ears or a hearing condition.

The Veteran submitted VA treatment records from a November 2011 audiology consult which diagnosed the Veteran with bilateral sensorineural hearing loss.  During the examination, the Veteran denied a history of tinnitus.

The Veteran underwent a VA examination in February 2013.  The Veteran reported being exposed to tank gun fire, small arms fire, grenades, and other explosions during his time in active service.  The Veteran worked as a ranch hand, welder, and truck driver after separation from service, and he denied occupation or recreational noise exposure.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that the Veteran's entrance examination suggested mild bilateral hearing loss, but explained the results suggested inaccurate results.  The results from the 1974 examination at separation suggested an accurate test and were found to be within normal bilateral hearing loss limits.  Based on normal hearing during service, no complaints of hearing loss or tinnitus in service, and the length of time between separation from service and the manifestations of the Veteran's hearing loss and tinnitus symptoms; the examiner did not find a nexus between the Veteran's military service and the current bilateral hearing loss.  The examiner also determined the Veteran's current tinnitus was not least as likely as not caused by or a result of military service noise exposure.  According to research studies cited by the examiner, hearing loss and tinnitus have immediate onset following significant noise exposure.  

The Veteran in his lay statements contended that the bilateral hearing loss and tinnitus were due to acoustic trauma from tank fire and small arms fire.  The Board finds the Veteran's testimony of acoustic trauma credible.  In that regard, in-service noise exposure is likely to have incurred.  However, the competent and probative evidence of record is against the Veteran's claim that his hearing loss and tinnitus were caused or aggravated by his service.

The Board assigns the most probative weight to the February 2013 VA examiner's opinion.  The examiner's opinion shows that the Veteran's current bilateral hearing loss is not related to his military service.  The examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and is collectively supported by thorough rationale; therefore, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).

Although the Veteran received a positive nexus opinion from a private doctor in October 2013, the examination does not show a complete review of the Veteran's file, to include STRs.  Additionally, the examiner did not provide a rationale to support the positive nexus opinion between the Veteran's contended noise exposure and the Veteran's bilateral hearing loss.  Without an adequate rationale, the Board assigns this evidence lower probative weight than the 2013 VA opinion finding against the Veteran's claim.

In this case, the first evidence of any bilateral hearing loss disability and tinnitus is not until November 2011. Although the Veteran reported during his June 2016 Board hearing that he first experienced hearing loss in 1984 or 1985, there is no evidence showing bilateral hearing loss until the 2011.  Normal medical findings at the time of separation from service, along with the absence of any medical records of a diagnosis or treatment for many years after service, constitute probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss and tinnitus complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of hearing disabilities is itself evidence which tends to show that bilateral hearing loss and tinnitus did not have its onset in service or for many years thereafter.

The Board has not overlooked the Veteran's statements with regard to his bilateral hearing loss and tinnitus symptoms.  He is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran are competent of discerning the etiology of his bilateral hearing loss, in the absence of specialized medical training or credentials, which in this case he has not established.  38 U.S.C. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While the Veteran is competent to report symptoms and the onset of hearing loss and tinnitus and has provided credible statements as to noise exposure, his credibility as to the statements regarding the onset dates of hearing loss and tinnitus have been called into question when taking into consideration the lack of reported hearing loss or treatment for such in the post-service treatment records for many decades following service separation, as well as his denials of ear problems at separation.  Additionally, in the 2011 audiological consult, the Veteran claimed to have no history of ringing in his ears, which does not line up with his contention ringing in service in the 1970s.  As such, the objective medical findings and opinions provided by the February 2013 VA examiner have been accorded greater probative weight in determining the etiology of the Veteran's bilateral hearing loss and tinnitus.

Furthermore, the evidence does not show that the bilateral hearing loss or tinnitus manifested to a degree of 10 percent or more within one year of discharge; and therefore, the Board finds that service connection on a presumptive basis is not warranted.  Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus, noting that sensorineural hearing loss and tinnitus are chronic diseases as per 38 C.F.R. § 3.309(e).

The overall evidence of record as discussed above weighs against a finding of bilateral hearing loss and tinnitus being associated with the Veteran's active duty. Without competent and credible evidence of an association between bilateral hearing loss and tinnitus with the Veteran's active duty, service connection is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


